EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACT: SANDY PFAFF 415-633-3224 spfaff@peppercom.com BANK OF MARIN BANCORP REPORTS RECORD THIRD QUARTER EARNINGS INCREASE OF 34% MAINTAINS HEALTHY CREDIT QUALITY AND ENHANCES CAPITAL STRENGTH NOVATO, CA, October 19,2009 – Bank of Marin Bancorp (“Bancorp”, NASDAQ: BMRC) announced 2009 third-quarter earnings of $3.6 million, up $906 thousand, or 33.6%, from the same period a year ago, and up $468 thousand, or 14.9% from the second quarter of 2009. Diluted earnings per share were $0.68 in the third quarter of 2009, up sixteen cents, or 30.8% from the third quarter of 2008, and up eight cents, or 13.3% from the second quarter of 2009. “We are pleased to achieve the highest quarterly earnings in our history this quarter,” said Russell A. Colombo, President and Chief Executive Officer. “Our business success is based on our consistent execution on the fundamentals of responsible, solid banking which has been particularly important in this challenging economic environment.” Bancorp also provided the following highlights on its operating and financial performance for the third quarter of2009: ● Strong loan growth of $80.8 million, or 9.6%, over a year ago; total loans of $919.8 million at September 30, 2009. ● Solid deposit growth of $100.1 million, or 11.8%, over a year ago; total deposits of $949.3 million at September 30, ● Bank of Marin opened its thirteenth full service branch in Greenbrae, California. ● Credit quality remains strong:non-performing loans totaled $6.0 million, or 0.7% of Bancorp’s loan portfolio at September 30, 2009. ● A robust net interest margin of 5.18% in the third quarter. ● The third quarter efficiency ratio improved to 53.02%, down from 55.11% in the same quarter last year and 60.11% in the preceding quarter. ● Bancorp’s total risk-based capital ratio grew to 12.1% at September 30, 2009, up fifty basis points from a year ago. “Our capital growth allows us to withstand fluctuations in an uncertain economy and is a reflection of our overall strength,” said Christina J. Cook, Chief Financial Officer.“We are pleased to continue to exceed regulatory standards for well-capitalized institutions.” Loans and Credit Quality Total loans reached $919.8 million at the end of third quarter, representing growth of $80.8 million or a 9.6% increase from the same time last year. The mix of loans reflects an increase in home equity lines of credit as a percentage of total loans, as well as a slight decrease in commercial real estate loans as a percentage of total loans. Non-performing loans totaled $6.0 million, or 0.7% of Bancorp’s loan portfolio at September 30, 2009 compared to $5.9 million or 0.6% at June 30, 2009 and $823 thousand a year ago. Accruing loans past due 30 to 89 days declined to $4.4 million at September 30, 2009, down from $7.2 million and $10.2 million at June 30, 2009 and September 30, 2008, respectively.The allowance for loan losses of $11.1 million is equivalent to 184% of non-performing loans. The allowance for loan losses as a percentage of loans totaled 1.21% at September 30, 2009 compared to 1.11% a year ago. The increase in the allowance for loan losses as a percentage of loans reflects an increased allowance factor for residential subdivision land loans. 1 Deposits Total deposits grew $100.1 million or 11.8% over a year ago. New deposit account openings during the first nine months of 2009 increased 17% over the same period in 2008. Early in September 2009, Bank of Marinopened the new Greenbrae branch, which has generated over $5 million in deposits in its first month of operation.
